ORDER
PER CURIAM.
Upon consideration of the petition of the Board on Professional Responsibility pursuant to D.C. Bar Rule XI, § 13(c), to suspend respondent indefinitely based on disability and respondent having interposed no objection thereto, it is hereby
ORDERED that respondent is indefinitely suspended from the practice of law in the District of Columbia, effective immediately, and that any pending matters be held in abeyance pursuant to D.C. Bar Rule XI, § 13(e) until further order of the court pursuant to D.C. Bar Rule XI, § 13(c). Respondent’s reinstatement to the District of Columbia Bar shall be in accordance with the provisions of D.C. Bar Rule XI, § 13(g); and it is
FURTHER ORDERED that respondent’s attention is drawn to the requirements of D.C. Bar Rule XI, §§ 14 and 16, relating to suspended attorneys; and it is
FURTHER ORDERED that respondent shall file an affidavit in compliance with D.C. Bar Rule XI, § 14(g) with the court and the Board and shall serve a copy of the affidavit on Bar Counsel.